Citation Nr: 1605619	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-22 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for thyroid cancer.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974, with confirmed service in the Republic of Vietnam.  The Veteran died in August 2010.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the appellant initiated an appeal with respect to the issue of entitlement to service connection for thyroid cancer, she did not submit a substantive appeal in response to the statement of the case on that issue and her representative stated that the appellant was withdrawing that issue from the appeal in an informal telephone conference with a Decision Review Officer in July 2013.  Moreover, that issue was not certified for appellate consideration.  The Board will limit its consideration accordingly.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


FINDINGS OF FACT

1.  The appellant's initial claim of entitlement to service connection for PTSD was denied in an unappealed rating decision issued in March 1994.

2.  The appellant did not submit any pertinent evidence within the appeal period following the March 1994 rating decision, and no pertinent service records were received after the March 1994 rating decision.

3.  Following the March 1994 rating decision, a formal or informal claim to reopen the claim of entitlement to service connection for PTSD was not received until July 15, 2009.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to July 15, 2009, for the award of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

As explained below, the determinative factor in this case is the date of the last final denial of the claim and when the claim to reopen was received.  Any notice sent or evidence received after the receipt of the claim would not establish the appellant's entitlement to an earlier effective date for service connection.  Therefore, no further development is required before the Board decides this appeal.  

Legal Criteria

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii). However, new and material evidence received prior to the expiration of the period to appeal a rating decision (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The appellant contends that she is entitled to an effective date prior to July 15, 2009, for service connection for PTSD because pertinent service records were received subsequent to the original March 1994 rating decision that denied service connection for PTSD.

As noted above, the RO initially denied the claim for service connection for PTSD in a March 1994 rating decision.  The Veteran did not appeal the denial of the claim or submit additional evidence during the appeal period.  

On July 15, 2009, the Veteran requested that his claim of entitlement to service connection for PTSD be reopened.  In a September 2009 rating decision, the RO reopened the claim for service connection for PTSD on the basis of new and material evidence showing a diagnosis of PTSD, but denied the claim on the merits due to the absence of a confirmed in-service stressor.  The RO granted the claim for service connection in the June 2010 rating decision on appeal and assigned an effective date of July 15, 2009, the date that the claim to reopen was received.

Review of the record indicates that no communication or any treatment records that could be interpreted as a new claim for service connection for PTSD, formal or informal, were received subsequent to the March 1994 rating decision and prior to July 15, 2009.  

Moreover, no pertinent service records were received after the March 1994 rating decision.  In this regard, the Board notes that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

The appellant's representative contends that the October 23, 2009, VA memorandum by the JSRRC verifying the Veteran's Vietnam stressors is a service record that would warrant reconsideration of the March 1994 rating decision.  However, the Board notes that the JSRRC memorandum prepared in response to a claim for benefits is not a service record, and, even if the JSRRC memorandum was a service record, it did not exist when VA first decided the claim in March 1994.  Moreover, the appellant did not provide sufficient information for VA to identify and verify the Veteran's Vietnam stressors until a VA Form 21-0781, statement in support of claim for service connection for PTSD, was submitted on August 25, 2009.  See 38 C.F.R. § 3.156(c)(2).

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for PTSD prior to July 15, 2009.  See 38 C.F.R. § 3.400(q)(1)(ii), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997).  Because of the denial of the claim in the March 1994 rating decision, the earliest effective date that can be assigned in this case is the date of receipt of the Veteran's subsequent claim to reopen on July 15, 2009.  The appellant does not contend, nor does the evidence show, that, following the March 1994 rating decision, a formal or informal claim to reopen was filed prior to that date.  Accordingly, July 15, 2009, is the earliest effective date that can be assigned for the grant of entitlement to service connection for PTSD.

As no earlier effective date is permitted by law, the benefit sought on appeal must be denied.


ORDER

An effective date prior to July 15, 2009, for the award of service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


